       Case 2:20-cv-00030-JRG Document 11 Filed 02/11/20 Page 1 of 3 PageID #: 446


AO 440 (Rev. 06/12) Summons in a Civil Action


                                         United States District Court
                                                                           for the

                                                               Eastern District of Texas



                Huawei Technologies Co. Ltd.



                              Plalnliffifs)
                                   V.                                                Civil Action No, 2:20-cv-00030
Verizon Communications, Inc., Verizon Business Network Services, Inc.,
Verizon EnterpriseSolutionsLLC. CellcoPartnership d/b/a Verizon
Wireless, Inc., Verizon Data Services LLC, Verizon Business Global, LLC,
and VerizonServices Corp.


                             Defendanl(s)


                                                        SUMMONS IN A CIVIL ACTION


To: (Defendant's name andaddress) Verizon Business Network Services, Inc.
                                  do Registered Agent
                                  CT Corporation System
                                  1999 Bryan St., Suite 900
                                              Dallas, Texas 75201




           A lawsuit has been filed against you.

        Within 21 daysafterservice of this summons on you(not counting the day you received it)— or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or (3) — you mustserveon the plaintiffan answer to the attached complaint or a motion under Rule 12of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                              Bradley W. Caldweli
                                              CALDWELL CASSADY CURRY P.C.
                                              2121 N. Pearl St., Suite 1200
                                              Dallas, Texas 75201



           If you fail to respond, judgment by default will be entered against you for the reliefdemanded in the complaint.
You also must file your answer or motion with the court.



                                                                                        CLERK OF COURT



 Date:                 2/6/20
                                                                                                  Signature ofClerk or DeputyClerk
       Case 2:20-cv-00030-JRG Document 11 Filed 02/11/20 Page 2 of 3 PageID #: 447


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2;20-cv-00030


                                                            PROOF OF SERVICE
                      (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, ifany)
 was received by me on (date)


           •     1 personally served the summons on the individual at (place)
                                                                                 on (date)


           • 1 left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           •     1 served the summons on (nameof individual)                                                                   , who is

               designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                             ;or


           •     [ returned the summons unexecuted because


           O Other (specify):




            My fees are $                           for travel and $                  for services, for a total of $         0.00



            I declare under penalty of perjury that this information is true.



 Date:
                                                                                              Server's signature



                                                                                             Printed name and title
                   ** SEE ATTACHED**
                     ♦♦♦affidavit***

                                                                                               Server's address


  Additional information regarding attempted service, etc:
                                                                                ♦♦SEE         ATTACHED*'
                                                                                  ♦♦♦affidavit**'
     Case 2:20-cv-00030-JRG Document 11 Filed 02/11/20 Page 3 of 3 PageID #: 448


                                    UNITED STATES DISTRICT COURT
                                                            for the
                                          EASTERN DISTRICT OF TEXAS

       HUAWEI TECHNOLOGIES CO., LTD


                          Plaintifr(s),
       V.                                                                 Civil Action No. 2:2Q-CV-00030

       VERIZON COMMUNICATIONS, INC,
       ET AL
                         Defendant(s).

                                             RETURN OF SERVICE

   Came to my hand on Thursday, February 6,2020 at 10:40 AM,
   Executed at: 1999 BRYAN STREET, STE 900, DALLAS, TX 75201
   within the county of DALLAS at 11:37 AM, on Thursday, February 6,2020,
   by delivering to the within named:

                              VERIZON BUSINESS NETWORK SERVICES, INC

    By deliveringto its Registered Agent, CT CORPORATION SYSTEM
    By individually and personally delivering to Authorized Agent, TERRI THONGSAVAT
   a true copy of this

             SUMMONS IN A CIVIL ACTION and ORIGINAL COMPLAINT with EXHIBITS A
                                                THROUGH F attached


    having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Tracy Edwards who after being duly sworn
onoath states: "My name isTracy Edwards. I am a person not less than eighteen (18) years of age and I am competent to
make this oath. I am a residenftof the State of Texas. I have personal knowledge of the facts and statements contained
herein and aver that each is m»e and cojjrcct. Iam not a party to nor related or aftlliatcd with any party to this suit. Ihave
no interest in Jl^e outcome/of the suij|( jl have never been convicted of a felony or of a misdemeanor involving moral
turpitude. I am amiliar w/th the TexiJ Rules of Civil Procedure, and the Texas Civil Practice and Remedies Codes as
they apply ta se vice of p ocesfi. I ani Certified by the Judicial Branch Certification Commission to deliver citations and
other notice:/frc m any Di itriclTcourl/and Justice Courts in and for the State of Texas in compliance with rule 103 and
501.2 of therTR P.


                                                                                         STEVE L REED
    By:                                                                                    NotaryPublic
       Tra<3/Ed<vhrds- PSC 1872 - Exp 03/31/20                                          STATEOF TEXAS
                                                                                           ID#500570-9
            $crvcd@sjiccialdclivery.com

    Subscribed
    dUDScnn    and Sworn to by Tracy Edwards, Before Me, the unt^crsigned authority, on this
             ^ay of February, 2020.                                                ,
                                                                                           7^
                                                                   Notary Public in and for the State of Texas
